Title: To George Washington from Robert Stewart, 3 July 1756
From: Stewart, Robert
To: Washington, George



Sir
Maidstone July 3rd 1756

I recd your favours by Capt. Gist and agreeable thereto Capt. Bell, he, their Ensigns & Men Marches this day for Fort Cumberland Capt. Gist could not get ready sooner there now remains here only the Sick and my own Men, who till within these few days have been all well and are now turning Sick when the Duty is become hardest, theres 3 of them Sick 2 Lame and 1 Confin’d for Mutiny; I have sent off Corporal Winterbottom & have sent for the Deserters at Carlyle all which has vastly diminish’d my small Number[.] I’m under a necessity of having three Centrys vizt 1 at the Guard House Door, 1 on the Store & 1 on the rising Ground above the Intrenchment therefore can’t mount less than a Corporl and 9 Men So that very few will remain

to Range with however will make the most of those few and punctually obey your orders I have spoke to severals of the Country Men and endeavour’d to procure some of them to go as guides, Ensign Crawford who is well acquainted with them has likewise spoke to them & wrote amongst his Acquaintances and many of them say they would chearfully go were it not for their Harvest which makes it impossible for them to leave home at this Juncture So that we can’t expect the least assistance from them, the few I have fit for Duty must be constantly on Guard or Command—The Inhabitants are alarm’d at the Troops Marching from hence and say that if this place should be evacuated they must abandon their Plantations, I assure them that what now Marches will return again and that you will keep Men here as long their Safety requires it—The Enemy may easily pass Governor Sharp and come down here, it’s true there are but few Stores left But I should think myself as much concern’d in makg a good Defence if attack’d as if the Royal Bank of England were deposited here tho’ I don’t apprehend much Danger at present but should anything happen I’m certain you’ll do me the Justice to remember the triffling Number I have fit for Duty with which I have the Guard House Hospital and Intrenchmts to Defend & perhaps a small Party out at that time—It gives me great Joy to hear of yr Intention of coming this way for several reasons, I’m perswaded that this will appear a place of more Importance than is generally imagin’d as it & Mendenhals Covers a well Inhabited Country. I am with Great respect Sir Your Most Obt hble Servt

Robert Stewart


Since writing the above one of Capt. Woodford’s Men came here and informs me that all their Men except 11 Desertd in two Bodies—The night before last one Martial a Blacksmith and his Family in all 8 Persons were Kill’d & Captivated by the Indians several Circumstances concur in making it certain the Enemy are return’d this way—Martial liv’d on Connegocheige Six Miles below Governor Sharp’s Fort.

